Citation Nr: 0730763	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) than the noncompensable (zero percent) 
rating assigned, for the rating period from May 19, 1971, 
through September 29, 2002.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from May 1969 to May 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
effectuating an October 2005 Board grant of an earlier 
effective date of May 19, 1971, for a grant of service 
connection for PTSD.  The RO then assigned a noncompensable 
(0 percent) rating for the disorder for the initial rating 
interval in question in this appeal, from May 19, 1971, 
through September 29, 2002.  The RO had by a November 2003 
rating action granted a 100 percent disability rating for the 
veteran's PTSD effective from the date of service connection 
in effect at that time, September 30, 2002.  

By a January 2006 submission the veteran timely requested 
Decision Review Officer (DRO) review of his claim being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2007).  DRO review was afforded the veteran, as documented 
in a June 2006 Statement of the Case (SOC). 

The veteran testified at June 2006 hearing before a DRO at 
the RO.  A transcript of that hearing is contained in the 
claims folder.  

A motion to advance this case on the Board's docket received 
in August 2007 has been granted under the authority of 38 
U.S.C.A. §  7102(a) (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 20.900(c) (2007). 


FINDINGS OF FACT

1.  There is no finding of a mental disorder in service, and 
a mental disorder was not present in service and of such 
severity as to warrant discharge from service.

2.  For the rating period from May 19, 1971, through 
September 29, 2002, the veteran's PTSD caused mild or 
moderate social and industrial impairment, with emotional 
tension or other evidence of anxiety.  For this period, the 
PTSD did not cause definite industrial impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and did not result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to definite industrial impairment.  

3.  For the rating period from November 7, 1996, through 
September 29, 2002, the veteran's PTSD did not cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to symptom of disability such 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  


CONCLUSION OF LAW

An initial disability evaluation for PTSD for the rating 
period from May 19, 1971, through September 29, 2002, of 10 
percent, but no more, is granted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5110(g) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.131, 4.132, Diagnostic Codes 9400-9411(1970, 1988); 38 
C.F.R. §§ 3.303, 3.114, 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board notes that the appealed claim for a higher initial 
evaluation for PTSD for the rating period from May 19, 1971, 
through September 29, 2002, is "downstream" of the Board's 
October 2005 grant of an earlier effective date for service 
connection for PTSD of May 19, 1971, and the RO's 
effectuation of that grant by a December 2005 rating action.  
That earlier effective date claim is in turn downstream of 
the RO's April 2003 rating action granting service connection 
for PTSD effective from September 30, 2002.  For such 
downstream issues, the VA General Counsel has held that a 
VCAA notice is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board accordingly 
here addresses the October 2002 VCAA notice afforded for the 
initial service connection claim, and subsequent development 
assistance.  The veteran was also afforded notice in the 
appealed December 2005 rating action of the bases of the 
grant of no more than a noncompensable evaluation for the 
veteran's PTSD for the period from May 19, 1971, through 
September 29, 2002.  A June 2006 SOC further addressed this 
determination and afforded the veteran the applicable law, 
regulations, and rating criteria for the assignment of 
disability evaluations for psychoneurotic disorders, to 
include PTSD, over the applicable time period.  

The VCAA requirements have been fulfilled in this case.  By 
the October 2002 letter, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
afforded applicable notice and assistance in furtherance of 
that underlying claim for service connection for PTSD.  By 
the June 2006 SOC, he was informed of the information and 
evidence necessary to substantiate his claim for a higher 
initial evaluation for PTSD.  These documents informed of the 
bases of review and the requirements to sustain the claim for 
service connection and an initial rating for PTSD.  Also by 
these documents, the veteran was requested to submit evidence 
in his possession.  He was also quoted the regulation 
informing that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is 
obtained.  

The documents requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claim, 
and provide necessary authorization to obtain those records.  
They also requested evidence and information about the 
severity of his PTSD over rating period from May 19, 1971, 
through September 29, 2002.  

The veteran submitted supportive records, including 
statements from treating medical personnel as well as 
laypersons, and VA clinical records.  All indicated records, 
including VA treatment and examination records, were obtained 
and associated with the claims folder.  The veteran has not 
indicated the existence of additional pertinent private 
treatment records that have not been requested and obtained.  
The Board accordingly concludes that appropriate records 
development has been undertaken, with indicated medical 
records obtained.  There remains no reasonable possibility 
that further development would produce additional records to 
further the claim.  

The Board notes that additional VA treatment records were 
added to the claims folder in July 2007, but these only 
related to treatment for ailments, particularly physical 
ailments, in 2006 and 2007.  They do not relate to levels of 
mental health impairment in periods prior to September 30, 
2002, and hence are not relevant to the present appeal.  
There is accordingly no bias or failure of due process 
resulting from the RO not having reviewed these records prior 
to the Board's adjudication.  

The veteran was afforded a VA examination in March 2003, as 
well as further VA examinations in the course of treatment.  
The obtained medical records document the veteran's past 
history of PTSD to the extent possible.  As discussed in the 
body of this decision, below, the Board has here judged the 
veteran's self-reported history as unreliable, and the scant 
reliable evidence pertaining to the severity of the veteran's 
PTSD over the initial rating period in question consists 
principally of a June 1971 VA examination.  Further 
examination would not be based upon additional reliable, 
probative evidence from the time period in question, and 
hence would amount to no more than speculation and would have 
no reasonable possibility of furthering the claim.  38 C.F.R. 
§ 3.102 (2007).  

By a March 2007 SSOC as well as by prior rating actions and 
SOCs, following issuance of the October 2002 VCAA letter and 
other development assistance documents, the veteran was 
informed of evidence obtained in furtherance of his appealed 
initial rating claim.  These rating actions, SOCs, and SSOC 
have met the requirements for adequate VCAA notice.  Mayfield 
v. Nicholson, supra. 

The veteran has addressed his claim for a higher initial 
evaluation in written statements, as well as at his DRO 
hearing in June 2006, and by arguments advanced by his 
representative at the hearing and in written submissions.  
While the veteran did request a hearing before a Veterans Law 
Judge of the Board to further address his appeal, he formally 
withdrew that hearing request by a July 2007 letter signed by 
his authorized representative.  There is no indication that 
the veteran desires to further address the claim on appeal, 
or that such a desire remains unfulfilled.  Moreover, the 
veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not apply here.  See Sanders v. Nicholson, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  The case presents no reasonable possibility 
that additional evidentiary requests would further the claim 
here on appeal, as ample and sufficient evidentiary 
development, inclusive of obtaining pertinent private 
treatment and evaluation records, has been undertaken.  See 
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  Therefore, no 
useful purpose would be served in remanding this matter for 
yet more development prior to the current decision.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The RO provided 
notice of the Dingess decision by letter of March 2006, and 
the veteran was afforded appropriate notice and development 
assistance for his downstream issue of entitlement to a 
higher initial evaluation for PTSD.  The issue of effective 
dates to be assigned for ratings is not pertinent to the 
Board's determination here, since the Board here concludes 
that only a single, 10 percent rating is warranted for the 
entire rating interval in question from May 19, 1971, through 
September 29, 2002.  See Fenderson v. West, 12 Vet. App 119 
(1999) (staged ratings to be considered for claims for 
initial evaluations with the grant of service connection).  
Other downstream issues are not implicated by this decision, 
and are not within the ambit of the Board's jurisdiction in 
this case.  See 38 C.F.R. §§ 20.101, 20.200.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for a Higher Initial Evaluation for PTSD

A.  Evidentiary Review

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran contends that his service-connected PTSD warrants 
a higher initial evaluation than the noncompensable 
evaluation assigned by the RO for the entire rating period in 
question, from May 19, 1971, through September 29, 2002.  
Specifically, he contends that over this interval of time his 
PTSD has been of such severity as to warrant a total, or 100 
percent, disability rating for the entire period, effectively 
to grant an earlier effective date of May 19, 1971, for the 
currently assigned 100 percent evaluation for PTSD.  The 
Board has come to a more limited conclusion in the present 
decision, and here reviews the evidentiary basis for our 
determination.  

The veteran's service medical records, including the April 
1971 service separation examination, are devoid of any 
complaints, findings, or diagnoses of mental disability.  

The veteran was afforded a VA examination in June 1971 to 
address a question of a nervous disorder.  He then complained 
of feeling tired, becoming irritable at times, and having a 
lot of resentment toward military service.  He reported 
sleeping well, with an occasional upsetting dream.  He also 
reported that he used to date women prior to entering service 
but had not dated for the past six months since getting out.  

The examiner noted that the veteran had obtained a college 
degree two years prior, but that he had not gotten a job yet, 
did not appear to have much ambition, and did not know what 
he wanted to do.  The veteran reported that he currently 
lived with his mother, that his father had died four years 
earlier, and that he felt some responsibility to taking care 
of her.  He expressed some interest in moving to California 
and finding work teaching.  He reported that he watched 
television, and read but had some difficulty concentrating.  
He stated that he had always been pretty much of a loner.  He 
also reported occasionally feeling discouraged or down for a 
day or two at a time.  He complained of sometimes having hand 
tremors, and reported feeling "pretty nervous and tense" 
and trying "to keep it inside and control it."  However, 
the examiner noted that the veteran did not appear slowed, 
agitated, over-reactive, or suspicious, though the veteran 
endorsed that he was never one to trust many people, and he 
at times felt that he was overly sensitive.  

The examiner concluded that the veteran had some insight and 
that his judgment was good.  The examiner diagnosed a 
chronic, moderate anxiety reaction in an underlying schizoid 
personality, but made no diagnosis of a psychosis, and no 
diagnosis of a more specific neurotic disorder.  The examiner 
did recommend outpatient psychotherapy.  

In June 1971 skull X-rays were obtained based on a documented 
closed head injury in service.  (Service documents mention a 
concussion sustained in combat.)  These X-rays showed no 
significant residuals of skull fracture or depression, with 
"no localizing signs of intracranial pathology."  

A single report of contact (VA Form 119), dated in July 1971, 
has been much emphasized recently by a treating VA 
psychiatric professional as evidence of a severe mental 
disorder beginning in 1971.  The Board notes, however, that 
the report of contact in question is not a medical report, 
and is not shown to have been completed by a mental health 
professional or other medical professional.  Rather, it is a 
record of a meeting between the veteran and a claims 
representative (designated by "CR" after the 
representative's signature).  In the document, the 
representative noted as follows:

After some discussion, vet[eran] said he had filed 
for [service connection] but was getting run 
around.  

I questioned him at length on disabilities & filed 
amended claim (see [VA Form] 4138)[.]

Vet[eran] was occasionally irate, sometimes quite 
lackadaisical.  His train of thought was frequently 
irrational and his logic faulty.  He frequently had 
great difficulty in understanding me and had little 
if any retention of knowledge.  

Of particular relevance to this case is absence in the report 
of VA psychiatric examination, in June 1971, of any findings 
consistent with these July 1971 pseudo-clinical notations by 
the claims representative.  The contrary findings by the June 
1971 VA examiner may be noted in the following excerpt from 
that examination report:
 
The veteran came voluntarily to the office.  He is 
neatly dressed, cooperative throughout the 
examination.  He answers questions, brings out some 
spontaneous material.  He is friendly and relates 
easily.  He is in good contact with reality and 
there is no evidence of any pathological thinking.  
[....]  His sensorium is clear.  He is well 
oriented as to self, place and time.  His memory is 
good for recent and past events and his general 
knowledge and information are within average 
limits.  [....]  There is some insight present.  
His judgment is good.

Although it is impossible to be certain at this remote time, 
the majority of the symptoms reportedly lay-observed by the 
claims representative in July 1971 may have been attributed 
to the veteran's "irate" state at that time, due to his 
noted frustration with the claims process.  In any event, the 
clinical observations in June 1971, showing a clear-headed, 
cooperative, reasonably functioning veteran without observed 
impairments of thinking or memory, stand to contradict those 
essentially contemporaneous lay observations in July 1971.  
The thoroughness of the clinical observation within the 
context of a formal mental health examination, and the 
expertise of the psychiatrist who examined the veteran in 
June 1971, require the Board's recognition of those clinical 
observations and conclusions.  The contrary observations made 
in the context of a meeting with a claims representative 
cannot be afforded equal weight, and Board accordingly 
concludes that those contrary lay observations are 
essentially impeached by the combination of the contrary 
clinical observations in June 1971, and the absence of a 
showing of any professional expertise or insight on the part 
of that claims representative to enrich the claims 
representative's observations.  The claims representative, in 
the July 1971 report of contact record, offers no insight 
into whether the observations then made related to the 
veteran's apparent heated state ("[veteran] became quite 
irate") or whether they might otherwise be representative of 
a genuine mental condition.

The Board accordingly concludes that the observations as 
documented in the July 1971 report of contact can be relied 
upon as representing no more than a lay observation of the 
veteran's state of mind during the brief interval of that 
meeting.  Thus, the lay observations in July 1971 cannot 
serve to support a chronic or ongoing mental disorder.  In 
this regard, the Board observes that it is the responsibility 
of the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in doing so, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (Board must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another).

The claims folder contains Vet Center treatment records dated 
from July 2002 to October 2002.  Notably, an initial 
assessment in July 2002 concluded that the veteran had sub-
PTSD, with few symptoms of the disorder.  This assessment of 
sub-PTSD, implying some symptoms of PTSD but insufficient 
symptoms to result in a diagnosis of PTSD, was continued 
through his initial group sessions, in which the treating 
social worker noted that the veteran had been quiet but 
attentive.  By October 2002, the veteran was apparently 
manifesting sufficient symptoms of PTSD to warrant a PTSD 
diagnosis.  

These Vet Center treatment records, showing as they do some 
apparent evolution of the veteran's PTSD symptomatology, show 
that PTSD did not fully manifest until October 2002.  This 
conclusion is reasonably consistent with the veteran's 
failure to present medical records with findings of PTSD or 
other mental disability over the interval from August 1971 to 
July 2002.  However, the veteran has presented opinion 
statements by a few treating mental health professionals to 
the effect that he has had PTSD since the date of his 
original claim in May 1971.  One such psychiatrist has 
concluded that his PTSD was severe since that time, as 
discussed below.  

At his June 2006 hearing, the veteran testified that he 
worked for the U.S. Post Office for a short interval until he 
was fired in 1973.  As he described the situation, "I stayed 
there for a while until they switched me around, wanted to 
get rid of me, and then finally in 1973, because of 
disruptions with supervisors and people on the route, I was 
fired. [....] And then I had problems with people on the 
route delivering mail, and then a major confrontation with my 
supervisor.  Somewhere in 1973 they let me go."  This 
contrasts with his statement at his March 2003 VA PTSD 
examination for compensation purposes, when the examiner 
noted, based on the veteran's self-reported history, "After 
military: [P]ost [O]ffice for about a year, ended because he 
tried for a better job, and left the job as a mail carrier."  
(Hearing transcript, page 5) 

The March 2003 examination reported history continues: 

[The veteran] [t]hen worked for a lot of little 
companies doing maintenance, in the estimating 
department, tried to get into finance but never got 
there.  Worked for Hughes, was in estimating, had 
problems while there with staying focused on his 
job; was there about 11 years; they fired him 
because he told the boss to go to hell.  Out of 
work for 3 or 4 years.  Then moved to Las Vegas (11 
years ago) because he was told it was a fast 
growing place with jobs.  Was homeless for a while.  
Then worked at St. Vincent's until they let him go.  
[....]  He worked for St. Vincent's off and on for 
7 or 8 years.  He is currently working at St. 
Vincent's, usually isn't a 40 hour work week, has a 
hard time working there and getting along with 
people. [....]

In contrast, at a VA psychiatric treatment examination in 
October 2002, the examiner recorded the veteran's reported 
post-service history as follows:  

After service, moved to Los Angeles, worked at 
Hughes Aircraft in sales/financial for 14 years.  
Laid off, had some troubles getting along.  
Unemployed for a short time, moved to Las Vegas 11 
years ago.  Initial trouble getting a job, has now 
worked for Catholic Charities with the homeless 
since 1992.  Rents a room in a house.  Has never 
married, says he didn't want to get close.  

This in turn is contrasted with the October 2003 letter from 
the director of the division within Catholic Charities where 
the veteran was last employed, regarding the veteran's 
employment termination.  In pertinent part, the letter 
informs as follows:

[....]  [The veteran] has been my employee for 
approximately five years.  

[....]  Over the last two years I have witnessed 
this individual deteriorate into one who is no 
longer capable of performing the duties associated 
with his job at an acceptable level.  Because of 
his multiple mental and physical ailments, he is no 
longer able to accomplish the tasks that are 
integral to property management.  Additionally, he 
can no longer handle the inherent stress associated 
with [performing his work].  Contract management, 
grant management, vendor contact and local 
government interaction are some of the vitally 
important functions of [the veteran's] job, but 
unfortunately, I cannot count on him to 
successfully carry them out.  

Our organization is currently experiencing enormous 
growth and, as such, increased effort is being 
asked of all our employees.  Due to [the veteran's] 
health problems, he is missing work in large blocks 
on a weekly basis.  This is unfair to his 
coworkers.  

[....] Nothing would please me more if it were 
possible to address his health problems and retain 
him as an employee.  However, due to his obvious 
mental and physical problems and his uncontrollable 
rage which has manifested itself on several 
occasions, this cannot be done.  

This letter indicates several points relevant to the current 
claim.  First, the veteran's employment at this organization 
at his most recent position required exercise of multiple 
varied professional capacities at a high level of 
functioning, with interpersonal tasks requiring skill and 
responsibility.
 
Second, he apparently performed this work at least adequately 
prior to his deterioration over the two years prior to 
October 2003.  Third, this deterioration was not limited to 
mental functioning, but also related to physical ailments.   
Before the more recent diagnosis of prostate and bone cancer, 
the VA examiner in March 2003 noted that the veteran took 15 
different pills.  Other recent VA treatment records (again, 
prior to cancer diagnosis) inform that the veteran's physical 
disabilities included significant obesity, hypertension, a 
cerebrovascular accident in 2001 with mild right-side 
hemiparesis and numbness, gout, sleep apnea, knee and ankle 
pain, and hypothyroidism (treated with Synthroid since 2003).  
In February 2003, a VA rehabilitative medicine practitioner 
noted 2+ pretibial pitting edema, increasing fatigue and 
shortness of breath, and right side hemiplegia and 
hypesthesia with use of a cane to walk.  Thus, significant 
physical reasons for deterioration in work functioning over 
recent are well documented in the record.  

The fact that the veteran was performing this most recent, 
highly responsible work at least adequately in the recent 
past, up until the more recent onset of pronounced and 
debilitating mental and physical conditions, suggest that 
until recently his mental disability may not have been 
significantly impairing of the his professional functioning.  
His history of 11 or 14 years of employment with Hughes 
Aircraft, 10 years of employment with Catholic Charities, and 
other, shorter periods of employment including as an 
estimator, create a picture of long periods of private or 
nonprofit sector employment in professional capacities, with 
good professional functioning.  

This contrasts with the veteran's account in his June 2006 
testimony, where he testified, in pertinent part:

I had many - I tried to get different jobs.  I was 
in and out of work, and the only times I was able 
to keep anything was when I worked for a retired 
military individual who knew I was a veteran and 
tried to keep me as long as he could.  

One job, after the guy retired, I was fired within 
three weeks, and the other job I am submitting a 
letter which I will talk about is the veteran who 
tried to keep as long as he could, but because of 
disruptions at work and in the department, he also 
had to let me go.  

[Representative then asks: "Okay.  So, you never 
really held a job for any significant time then?"]

No, those were the only two times.  I don't know 
how long it was, but I had many different jobs, I 
was unemployed, run up many bills, and had to file 
bankruptcy.  I had to live in my car, in a homeless 
shelter, and also in a storage bin because I 
couldn't afford a place to live."

(Hearing transcript, page 5)

Thus, while perhaps not intentionally deceiving in his claim, 
the veteran has been somewhat misleading in his testimony, by 
concealing and downplaying long periods of successful work.  


There is also the question of alcohol abuse.  The record is 
notably devoid of medical records for decades following the 
veteran's service separation in 1971, but at the June 2006 
hearing the veteran contended that he had used alcohol to 
self-medicate for PTSD:  "Over the last 35 years I have even 
tried to help myself by self-medicating by drinking and 
trying to go to sleep."  (Hearing transcript, page 11)  This 
contrasts with his report at the March 2003 VA examination, 
when the examiner recorded: "Has never drank [sic] much, 
most he drank when young was 3 or 4 drinks (mostly beer) on a 
Friday night.  Currently he has a beer with pizza about once 
a month."

At his June 2006 hearing, the veteran endeavored to portray a 
long period of mishaps and disappointments attributable to 
his PTSD throughout the length and breadth of his adult life 
following his Vietnam service, and on this basis he has 
claimed entitlement to a total disability rating for his PTSD 
dating back to the recently assigned May 19, 1971, date of 
service connection for PTSD.  

Based upon the inconsistence (whether intentional or not) of 
the veteran's statements regarding his past history of 
employment and other difficulties which he relates to mental 
disability, the Board deems him to be an unreliable historian 
as to his post-service experiences and difficulties.  Having 
thus impeached the veteran's credibility for providing a 
reliable account of his history of mental illness, the Board 
affords his own history little weight in arriving at a 
conclusion as to his level of mental disability following 
service.  Further, the Board can afford little weight to 
submitted medical opinions regarding the veteran's past 
levels of disability which rely on the veteran's self-
reported history.  The Court has clearly stated, in this 
regard, that a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  
  
The veteran has provided three statements by friends who 
endeavor to support the severity of his mental condition 
following service.  However, the degree to which these 
accounts are independent of a history the veteran told them 
is questionable.  A January 2006 letter from R.R. informs 
that he fought alongside the veteran in service, and that he 
had "spoken and visited" with the veteran on three 
occasions following service.  However, R.R. does not state 
when these conversations and visits took place - whether they 
were all in the past few years, or spaced out over the 
approximate 35 years since service.  It does appear that the 
R.R.'s account of the veteran's post-service history is 
gleaned in substantial part from a narrative told by the 
veteran, as exemplified by the following statements: "He 
told me how he felt his entire life had been wasted after he 
returned to the states and the VA offered no help for his 
issues at that time. [....] He also filed for bankruptcy due 
to the numerous bills he created and was without employment.  
He also told me that he 'was at the end of his rope' and his 
life was over."  The friend concludes: "It is my firm 
belief that [the veteran] has suffered from Post Traumatic 
Stress Disorder from 1970 to the present."  These statements 
do not reflect first-hand observation, but rather opinions, 
facts, or arguments supplied and endorsed by the veteran, and 
hence cannot be relied upon as independent evidence of 
severity of the veteran's PTSD since service.  

Similarly, another friend, R.D., also submitted a January 
2006 statement to support the veteran's claim, and related 
that he had "tracked [the veteran] down a few times to visit 
with him."  R.D. informed that he had met with the veteran 
in the "early summer of 1973," when the veteran "had just 
lost a job at the Post Office and was unemployed."  

R.D. informed that at that time in 1973, "[the veteran] 
talked of the lack of worthiness in his life and said his 
life was not worth living any more.  He said he was not able 
to deal with the stress and anxiety.  He would share or open 
up to only fellow [veterans] he served with.  He felt as 
though everyone was his enemy and he could not trust 
anyone."  While the first two of these four sentences could 
plausibly be based on what the veteran told R.D. in the 
summer of 1973, the latter two sentences are more plausibly 
based on the veteran's narrative of his thoughts and feelings 
recently told to R.D. for purposes of this January 2006 
narrative.  It is hardly conceivable that the veteran would 
have remarked to R.D. in 1973 about the persons whom he could 
"open up to," or that R.D. would have recalled this 
particularly sensitive perspective of the veteran in 1973 
some 32 years after the fact in 2006.  Clearly, R.D.'s 
account is again a mixture of some first-hand knowledge based 
on a few limited encounters over three decades, howsoever 
imperfectly recollected, highly enriched with details and 
perspective provided by the veteran currently, in furtherance 
of the veteran's claim.  

The veteran has also provided a January 2006 letter from 
S.M., an educational psychologist, who states in this letter 
that he informs not in his professional capacity but as a 
long-time acquaintance of the veteran.  He informs that they 
lived next-door to each other in their formative years up to 
their both graduating from the University of Nebraska, and 
that they were best of friends, attended the same schools, 
participated in religious activities together, and engaged in 
extracurricular activities together.  From this exhaustive 
description it is apparent that S.M. is not an impartial 
narrator of the veteran's history.  S.M. opines that the 
veteran's "negative outlook on life, and inability to form 
positive relationships with others have not improved from 
those early days after returning from Vietnam."  S.M. 
recounts how the veteran secured a job with the Post Office 
after service, but after over a year of employment stopped 
working there for no apparent reason, and then became 
"increasingly depressed" and related to S.M. that he felt 
"it just wasn't worth going on anymore."  S.M. opined, 
"His decisions seem to be filtered through the horrific 
experiences he encountered while serving in Vietnam."  S.M., 
during that period of the veteran's reported depression 
following Postal employment, reportedly referred the veteran 
for counseling, but that after initiating counseling, the 
veteran rejected it, and self-medicated with alcohol.  S.M. 
related that the veteran some time thereafter sought 
counseling treatment in Mexico, and obtained medications in 
Mexico, because he did not want a record of the treatment to 
adversely affect his employment.  S.M. concluded that 
"Anger, depression, extreme anxiety, and inability to form 
lasting relationships (he never married) still are creating 
significant barriers to independent living, and being a 
productive member of our society."  S.M.'s account seeks to 
paint a picture of the veteran's general failure in adult due 
to mental illness, and in so doing fails to note any of the 
veteran's (documented) successes in long-term employment or 
any other accomplishments in adult life.  S.M.'s account may 
thus at best be characterized as uninformed or biased, and at 
worst as advocacy rather than an independent narrative 
history.




The Board also again notes that it is unclear where S.M.'s 
first-hand accounts of the veteran's history stop and where 
second-hand accounts of what the veteran recently related to 
S.M. begin.  Further, S.M. focuses virtually exclusively on 
the veteran's mental or emotional difficulties which he 
relates to the veteran's Vietnam experiences, as barriers to 
the veteran's capacity to function in the past and currently, 
without noting the veteran's other significant barriers to 
functioning, including his fairly significant physical 
disabilities, as noted above.  An independent opinion by a 
mental health professional would have at least considered 
alternative or contributing causes for the directions the 
veteran's life reportedly took after service.   

In the absence of a clear evaluation of the veteran's mental 
condition over particular periods of time based on first-hand 
accounts or other corroborating evidence, rather than on 
acceptance of the veteran's own accounts of his history of 
mental illness and functioning, the Board can afford S.M.'s 
letter little weight to support the severity of the veteran's 
mental disability over the 1971 to 2002 interval in question.  
The credibility of these statements of mixed origin, like 
those by R.R. and R.D., are little better than the 
credibility of the veteran's own statements.  Thus, 
notwithstanding S.M.'s expertise as a mental health 
professional, the probative value of his letter, like that of 
R.R.'s and R.D.'s letters, is quite limited.  See 
Reonal, 5 Vet. App. at 461 (opinions based on an inaccurate 
factual premise not probative); see Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., a lack of evidence is itself evidence).

The veteran's representative calls attention to some recent 
opinions by treating mental health professionals addressing 
the veteran's history of mental disability including PTSD.  
Most notably, S.K., a treating VA psychiatrist, has provided 
multiple statements to support the veteran's claim.  An 
August 2004 statement within a treatment record is in essence 
a shorter version of a statement provided in an October 2006 
letter.  Other statements by S.K., in a June 2004 treatment 
record and in an August 2004 letter, address the presence of 
a psychiatric disorder in 1971, but not its severity then or 
in the interval from that time to the present.  

In the October 2006 letter, S.K. states that the veteran's 
medical folder discloses that he was "diagnosed with anxiety 
and a nervous disorder when he was released from the 
[m]ilitary in May 1971."  A review of the service medical 
records informs that the veteran was not diagnosed with any 
mental illness, including upon service separation in May 
1971, and that he did not undergo a psychiatric examination 
prior to the June 1971 VA examination, which was performed in 
the context of his then pending claim for benefits.  Further, 
as noted above, that June 1971 VA examiner diagnose a 
schizoid personality and a chronic anxiety reaction, not, as 
S.K. has contended, "anxiety and a nervous disorder."  

More crucially, S.K. relied substantially not on the findings 
of the June 1971 VA psychiatric examiner, but on the lay 
observations, as discussed above, of a claims representative 
in a July 1971 report of contact, even though those lay 
observations were substantially contradicted  by the findings 
of the June 1971 VA psychiatric examiner.  Principally on the 
basis of these contradicted July 1971 lay observations, 
without any apparent consideration of the contrary June 1971 
VA medical observations, S.K. concluded that the veteran had 
"severe" PTSD from that time to the present.  The Board has 
already discussed the apparent invalidity, for purposes of 
establishing a level of disability of a mental disorder at 
that time, of the claims representative's observations in 
July 1971.  Based on S.K.'s failure to consider or even 
address the June 1971 VA psychiatric examiner's findings or 
conclusions, and his reliance instead on contemporaneous, 
contrary, brief lay observations when the veteran was noted 
to have been in an "irate" state, the Board is compelled to 
afford S.K.'s opinions as to the past severity of the 
veteran's PTSD essentially no weight.  Again, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal.  Further, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

Recent VA treatment records also include two statements, 
dated in January 2004 and March 2006, by other VA medical 
practitioners.  However, while these medical opinions address 
the presence of PTSD or other mental disability in 1971, they 
do not address the severity of any mental disability or the 
severity of its symptoms, either at that time or during the 
interval from 1971 to 2002.  Hence, they are not probative of 
the severity of the veteran's service-connected mental 
disorder from May 19, 1971, through September 29, 2002.    

The grant of an earlier effective date for service connection 
was based upon the Board's October 2005 finding of clear and 
unmistakable error in a July 1971 rating decision, where the 
Board had determined that a then-diagnosed anxiety reaction 
superimposed on a schizoid personality disorder was a 
disability for which service connection could be granted, and 
hence should have warranted service connection.  The Board in 
essence found that the then anxiety reaction and the 
veteran's current PTSD were an ongoing psychoneurosis, with 
symptoms of PTSD present then as well as now.  

What the Board did not determine in its October 2005 decision 
was the severity of the veteran's PTSD from May 19, 1971, 
through September 29, 2002.  The RO has assigned a zero 
percent evaluation for the entire period prior to the 
September 30, 2002, date of grant of a 100 percent disability 
rating for the veteran's PTSD.  The RO's expressed rationale 
was that no medical evidence for the period prior to 
September 30, 2002, has been presented supportive of  the 
veteran's claim for a higher initial rating for PTSD.  

B.  Rating Criteria Applied

The Board has, in the preceding paragraphs, discounted much 
of the evidence presented to support the veteran's higher 
initial rating claim, there does remain some probative 
evidence of past disability, which the Board will now weigh.


Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).

Twice during the pendency of this appeal, effective February 
3, 1988, and then again effective November 7, 1996, VA has 
revised the criteria for diagnosing and evaluating mental 
disorders, including PTSD. Where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so. 
VAOGCPREC 7-2003. The Board will therefore evaluate the 
veteran's service-connected PTSD under all three sets of 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.114 (2007); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The 1945 schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
Rating Schedule will represent, as far as can practically be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. §§ 
3.321(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's PTSD has been rated zero percent disabling 
under the current Diagnostic Code (DC) 9411.  Prior to 
February 3, 1988, there was no DC 9411, because the 
classification of PTSD was not yet recognized within the 
code.  The Board here nonetheless will consistently refer to 
the veteran's service-connected mental disorder as PTSD, for 
the sake of simplicity.  Technically, his disorder is thus 
appropriately rated under 38 C.F.R. § 4.130, Diagnostic Code 
9400 (anxiety neurosis), for that period prior to February 3, 
1988.  DC 9400 is deemed by the Board to be the most 
appropriate effective for that pre-February 3, 1988, period, 
and in any event both anxiety neurosis and PTSD are 
psychoneurotic disorders and are hence both rated under the 
General Rating Formula for Psychoneurotic Disorders, with no 
difference in rating criteria as between the two because all 
psychoneurotic disorders were rating based on the same 
criteria effective prior to the November 7, 1996, change in 
the rating criteria.  Beginning November 7, 1996, all mental 
disorders, both psychoneurotic and psychotic, are rated under 
the same General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130 (2007).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9400, as in 
effective prior to February 3, 1988, a 10 percent rating is 
assigned when emotional tension or other evidence of anxiety 
are productive of moderate social and industrial impairment.  
A 30 percent rating is assigned for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 50 percent rating is assigned when 
ability to establish or maintain effective or favorable 
relationships with people is substantially impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  A 70 percent rating is 
assigned when ability to establish and maintain effective or 
favorable relationships with people is seriously impaired. 
The psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community. Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

For that pre-February 3, 1988, code, "Moderate" is defined 
as "limited in scope or effect." See Merriam-Webster's 
Collegiate Dictionary, 11th Edition (2003), at 798.  
"Severe" is defined as "of a great degree." Id. at 1140.

Note (1) to the General Rating Formula for Psychoneurotic 
Disorders as in effect prior to November 7, 1996, provides 
that social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but is of value 
only in substantiating the degree of disability based on all 
of the findings.  38 C.F.R. § 4.132 (1995).

Effective February 3, 1988, some of the criteria for rating 
post-traumatic stress disorder and other psychoneurotic 
disorders were liberalized.  Relevant to this decision, for a 
10 percent evaluation, "mild" social and industrial 
impairment replaced "moderate" social and industrial 
impairment.  For a 50 percent evaluation, "considerable" 
social and industrial impairment replaced "substantial" 
social and "severe" industrial impairment.  For a 70 
percent evaluation, "severe" social and industrial 
impairment replaced "serious" social and "pronounced" 
industrial impairment." 38 C.F.R. Part 4, DC 9411 (1988).

For these pre-November 7, 1996, rating criteria for mental 
disorders, "definite" impairment, as characteristic of a 30 
percent disability evaluation for the entire pre-November 7, 
1996, rating period in question, is defined as "distinct, 
unambiguous, and moderately large in degree," and to 
represent a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (Nov. 9, 1993). 

Under the new regulation, effective November 7, 1996, the 
evaluation criteria substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as moderate (pre-February 3, 1988) 
or mild, definite, considerable, severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, the pertinent 
regulation containing the new General Rating Formula for 
Mental Disorders,  provides for percentage ratings as 
follows:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. . . . . . . 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships. . . 
. . . . 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). . . . 
. . . . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . 10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. . . . . . 
. 0

38 C.F.R. § 4.130 (2007).  

Although there was no recognition of PTSD prior to the 
February 3, 1988, revision for the rating criteria for mental 
disorders, there was nevertheless a regulation recognizing 
"Mental disorders incurred during war." This regulation 
read as follows:

Certain mental disorders having their onset as an 
incident of battle or enemy action, or following 
bombing, shipwreck, imprisonment, exhaustion, or 
prolonged operational fatigue may at the outset be 
designated as gross stress reaction, "combat 
fatigue," "exhaustion," or any one of a number 
of special terms. These conditions may clear up 
entirely, permitting return to full or limited 
duty, or they may persist as one of the recognized 
mental disorders, particularly psychoneurotic 
reaction.  If the mental disorder is sufficiently 
severe to warrant discharge from the service, a 
minimum rating of 50 percent will be assigned with 
an examination to be scheduled within 6 months from 
discharge.

38 C.F.R. § 4.131 (as in effect in April 1971).  The revised 
regulations effective on November 7, 1996, redesignated this 
regulation as 38 C.F.R. § 4.129, and changed the language 
slightly, but the change was not substantive as it pertains 
to this case.  It is pertinent to reiterate that there was no 
finding of mental disorder within the veteran's service 
medical records, and a mental disorder is not reflected in 
service records as a cause of the veteran's discharge from 
service.  Hence, an initial 50 percent evaluation for the 
veteran's PTSD is not warranted.  38 C.F.R. §  4.31 (1970).  

The veteran has been assigned a zero percent evaluation for 
his PTSD for the entire rating period prior to September 30, 
2002.  Having substantially discounted, above, the recent lay 
and medical opinions addressing past severity of the 
veteran's PTSD as based on both inaccurate factual premises 
and the veteran's unreliable self-reported history, the Board 
must look to lay or medical evidence from the period prior to 
September 30, 2002.  Also as already discussed, recent 
medical opinions by treating VA psychiatrist S.K. as to the 
past severity of the veteran's PTSD are entitled to 
essentially no weight, and recent statements by the veteran's 
friends are entitled to little weight based on their reliance 
on the veteran's self-reported narrative as to the history of 
his mental disorder and its effect on his life.  Moreover, 
the veteran's self-reported narrative of this history and 
effect is impeached by the veteran's documented 
inconsistency, discussed above, and self-serving changes or 
alterations to this history, rendering his self-reported 
history unreliable to support his claim.

As already noted, service medical records include no 
affirmative psychiatric findings.  Pertinent post-service 
medical records include the above-detailed VA psychiatric 
examination in June 1971, the report of contact with a claims 
representative in July 1971, and the few Vet Center group 
therapy notes dated from August and September of 2002.  The 
group therapy notes essentially note only that the veteran 
was attentive or participated, and mention the subject of 
some of his contributions to the discussions.  The social 
worker conducting the therapy sessions diagnosed only sub-
PTSD prior to October 2002, as already noted.  Thus these 
group therapy records do not inform of the severity of the 
veteran's PTSD, or sub-PTSD, or the severity of its symptoms 
during the rating period in question.  As already discussed, 
the observations made by the claims representative in July 
1971 were lay observations made at a point in time when the 
veteran was noted to be irate about his claim, and were 
contradicted by the VA examiner's observations in June 1971 
when the veteran was not so agitated.  

The Board is thus left with only one significantly probative 
and reliable piece of evidence to judge the severity of the 
veteran's PTSD over the rating interval:  the June 1971 VA 
examination record.  

As already noted, that examiner found a moderate, chronic 
anxiety reaction overlaying a schizoid personality.  The 
schizoid personality disorder, if a disorder at all in this 
case, is not itself subject to service connection.  38 C.F.R. 
§ 3.303(c).  The veteran's self-reports at that examination, 
as noted by the examiner, that he had "always had a fear of 
high places and doesn't like to be in crowds," had "always 
been pretty much of a loner," had "always been a rather 
sensitive individual" and "got along better keeping to 
himself more" are characterological facets of the veteran 
not subject to service connection.  Id.  Similarly, the 
veteran's then-noted "absence of ambition" would appear to 
be developmental or characterological in this case, since the 
examiner did not find a loss of motivation attributable to 
the diagnosed anxiety reaction or some associated loss-of-
motivation-or-mood condition.  In contrast, noted problems at 
that examination which might be considered part of the 
assessed chronic anxiety reaction included difficulties 
concentrating, feeling nervous and tense, at times having 
shaking of the hands, and occasionally feeling depressed or 
discouraged.  The examiner did not find these manifestations 
to significantly affect the veteran's work or social 
functioning.  As a result, the examiner assessed only a 
moderate anxiety reaction.  

These findings and this assessment at the June 1971 
examination are most consistent with the criteria for a 10 
percent disability evaluation under the pre-February 3, 1988, 
rating criteria for psychoneurotic disorders, with evidence 
of anxiety productive of moderate social and industrial 
impairment.  38 C.F.R. §§ 4.7, 4.132, DC 9400 (1970).  The 
examiner did not indicate findings consistent with the 
presence of "definite impairment in ability to establish and 
maintain effective and wholesome relationships," and 
"reduction in initiative, flexibility, efficiency, and 
reliability" due to the veteran's anxiety reaction, to meet 
the pre-February 3, 1988, criteria for a 30 percent 
disability evaluation.  As noted, "definite" within these 
criteria is characterized as more than moderate and less than 
rather large.  VAOPGCPREC 9-93 (emphasis added).  Thus, the 
examination report also does not show that these same 
criteria are met for a 30 percent evaluation under the code 
as applicable from February 3, 1988, to November 6, 1996, 
precisely because for this interval a 10 percent evaluation 
required only mild social and industrial impairment, but a 30 
percent evaluation still required "definite" social 
industrial impairment, which, again, is more than moderate. 

Its is precisely "moderate" impairment which the June 1971 
examiner found, not more than moderate impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400-9411; VAOPGCPREC 9-93.  The 
examiner did not identify reductions in initiative or 
flexibility or efficiency or reliability as attributable to 
the veteran's assessed psychoneurotic disorder, and none were 
found to produce such definite impairment.  The preponderance 
of the evidence (again, with an appropriate weighing and 
discounting of those several elements of evidence not 
warranting significant weight in this case) thus more closely 
approximates the criteria for a 10 percent evaluation than 
that for a zero percent or 30 percent evaluation, for both 
the pre-February 3, 1988, rating criteria and the February 3, 
1988, to November 6, 1996 rating criteria, for the entire 
rating period in question from May 19, 1971, through 
September 29, 2002.  38 C.F.R. §§ 4.7, 4.132, DC 9400-9411 
(1970 and 1988).  

Looking to the new rating criteria effective November 7, 
1996, the Board notes that evidence of "occasional decrease 
in work efficiency" and "intermittent periods of inability 
to perform occupational tasks" are clearly  not shown for 
the period prior to September 30, 2002, such as would warrant 
the next-higher, 30 percent evaluation under the new code.  
While some symptoms such as depressed mood and anxiety were 
noted at the June 1971 examination, they were not noted to 
have decreased the veteran's work efficiency or to result in 
occasional inability to perform occupational tasks, so as to 
warrant that next-higher, 30 percent rating.  Rather, the 
weight of cognizable evidence preponderates in favor of 
finding that the veteran's disability as shown more closely 
approximates the criteria for a 10 percent evaluation, with 
only mild or transient symptoms, and decrease in work 
efficiency and ability to work only during significant stress 
periods, such as when he was in an irate state during his 
July 1971 meeting with a VA claims representative.  38 C.F.R. 
§  4.130 (2007).  As essentially no evidence from the pre-
September 30, 2002, period is of sufficient probative weight 
to weigh in favor of another conclusion , the preponderance 
of the evidence (again, with an appropriate weighing and 
discounting of those several elements of evidence not 
warranting significant weight in this case) is against 
assignment of the next-higher, 30 percent rating under the 
rating criteria effective from November 7, 1996.  Id.  

Accordingly, the Board finds that the preponderance of the 
evidence favors a grant of a 10 percent evaluation, but not 
the next higher, 30 percent evaluation, for the entire rating 
period in question, from May 19, 1971, through September 29, 
2002.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1970) and DC 
9411 (1988); 38 C.F.R. § 4.130, DC 9411 (2007).  Because the 
preponderance of the evidence is against assignment of the 
next higher disability rating, a reasonable doubt is not 
raised and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, supra.




ORDER

A disability rating of 10 percent, but no more, is granted 
for PTSD for the rating period from May 19, 1971, through 
September 29, 2002, subject to the statutes and regulations 
governing the payment of monetary awards.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


